Citation Nr: 1420458	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression, claimed as secondary to service-connected residuals of a low back injury. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to March 1983 and from December 1990 to October 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied a TDIU and service connection for depression  as secondary to service-connected residuals of a low back injury.  In May 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2011; and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in January 2012. 

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.; a transcript of that hearing is of record. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in the VBMS file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Except for VA treatment records, dated from March 2012 to June 2013, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The RO has not reviewed the aforementioned VA treatment records in connection with the issues currently on appeal.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in a  January 2010 claim, the Veteran requested a higher rating for his service-connected residuals of a low back injury.  In a February 2010 deferred rating decision, the RO indicated that the issue was currently on appeal at the Board so the RO could not take jurisdiction over the issue.  However, the last appeal relating to the Veteran's increased rating for a back condition was decided by the Board in November 2008.  Because the Veteran  filed his claim after the November 2008 Board decision, the Veteran's January 2010 claim is a new claim for an increased rating for service-connected residuals of a low back injury, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that matter,  and it is referred to the AOJ for appropriate action.  


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Pertinent to both claims on appeal, the Board notes that during the April 2012 Board hearing, the Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA) in 2012.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the possible existence of relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.   See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claims, if any, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

, It also appears that there may be outstanding. pertinent VA treatment records and information gleaned from such records not yet associated with the claims file.    VA treatment records refer to "remote data" that contains information from the Domestic Relationship Clinic in Pittsburg, where the Veteran was seen in 1996.  Although the VA treatment records note that the clinic no longer exists, the clinicians at VA Medical Center (VAMC) in Pittsburgh were able to access the "remote data."  However, no document containing such "remote data" that the records refer to are not associated with the claims file.  In addition, the claims file includes VA outpatient treatment records, located on Virtual VA, from the VAMC in Pittsburgh, Pennsylvania, dated through June 12, 2013; however, there exists the possibility that more recent records from this facility may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility documentation reflecting the "remote data" from the Domestic Relationship Clinic in Pittsburg and all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 12, 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Board also notes that VA treatment records, dated in December 2009, document that the Veteran has been seen by a psychologist from the Center for Behavioral Health on December 15, 2009.  However, the records from the Center for Behavioral Health have not been associated with the claims file.

Accordingly, on remand, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any relevant, outstanding private treatment records, to include any record(s) from the Center for Behavioral Health, dated December 15, 2009.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

Also, specifically as regards the Veteran's claimed depression, the Board notes that  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

VA treatment records, dated in December 2009, indicate that the Veteran's depression may be due to chronic pain.  Considering this record in light of the Veteran's assertions that his depression is due to low back pain, the Board finds that evidence suggests, but not adequately resolve the question of whether chronic pain residual to the lumbar spine injury is actually a factor in his depression.  As such,  the Board finds that the Veteran should be afforded a medical examination to obtain an appropriate  medical opinion-based  on full consideration of the Veteran's documented medical history and assertions and supported by clearly-stated rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the AOJ's adjudication of the claims should include consideration of all evidence added to the record since the  last adjudication of the claims.

Accordingly, these matters are hereby  REMANDED for the following actions:

1.  Undertake appropriate action to obtain from the Pittsburgh VAMC all outstanding VA treatment records, particularly those, dated since June 12, 2013, and the "remote data" from the Domestic Relationship Clinic in Pittsburg.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA a copy of its determination on the Veteran's apparent claims for disability benefits, if any, as well as copies of all medical records underlying its determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including records from the Center for Behavioral health.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, an appropriate period for the Veteran's response has expired, the Veteran should undergo a VA mental disorders examination, by a VA psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA).

The contents of the entire claims file (paper and electronic), to include a complete copy of this  REMAND, must be made available to the examiner designated to conduct the examination, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran actually meets the diagnostic criteria for any psychiatric disability(ies) (as opposed to psychiatric symptoms), including depression.

For each diagnosed psychiatric disability, the examiner should determine whether it is at least as likely as not (i.e., there is at a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond natural progression) by the service-connected residuals of a low back injury.  If aggravation is found, the examiner should, to the extent possible, attempt to quantify the extent of aggravation.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims service connection for a psychiatric disability, to include depression, and the claim for a TDIU; in n light of all evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



